DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application by Korenaga et al (US 2010/0110548 A1) in view of the US patent application publication by Murata et al (US 2014/0043687), the US patent application publication by Harkema et al (US 2016/0049610 A1) and US patent application publication by Nagata et al (US 2015/0175861 A1).
Korenaga et al teaches a diffractive optical element that is comprises a first resin layer (34a, Figures 5 and 6) and a second resin layer (34b) laminated in this order wherein the first resin layer has a diffraction grating shape (33) including a plurality of concentric ring bands, (please see Figure 1), on a side facing the second resin layer and the second resin layer 
This reference has met all the limitations of the claims.  It however does not teach explicitly to include a base material.  Murata et al in the same field of endeavor teaches a diffractive optical element that is comprised of a body (1, Figure 2) serves as a base material with a first resin and a second resin (7, Figure 4) laminated in this order.  It would then have been obvious to one skilled in the art to apply the teachings of Murata et al to make the diffractive optical element alternatively to include a base material as an alternative design for the diffractive optical element.  
It further does not teach explicitly that the inorganic particle has a grain size distribution on a volumetric basis that has a first peak and a second peak as explicitly set forth in claim 1.  
Harkema et al in the same field of endeavor teaches a nanocomposite with inorganic particles embedded in a polymer matrix wherein the particle size distribution is preferably bimodal, i.e. the diameter or size of the inorganic particles may have two maximum intensities or two peaks as shown in Figure 2, (please see paragraphs [0006], [0014] and [0020]).  Nagata et al in the same field of endeavor also teaches a ray-curable resin composite that has inorganic particles dispersed in a resin wherein the particle or grain size distribution of the particles is bimodal to have two peaks with the second peak in a region in which particle diameters are larger than the particle diameter of the first peak and the ratio of the maximum intensity of the second peak to the maximum intensity of the first peak is less than 1 and is approximately greater than 0.3 (please see Figure 1).  It would then have been obvious to one skilled in the art to apply the teachings of Harkema et al and Nagata et al to make the grain size distribution of the 
With regard to claim 14, the diffractive optical element taught by Korenaga et al in combination with the teachings of Murata et al, Harkema et al and Nagata et al, with the details set forth in claim 1 above, implicitly include the method for manufacturing the diffractive optical element.  Explicitly, the method comprises the step of forming the first resin layer (1b) having the diffractive grating shape (2) on the base material, (1, please see Figure 2 of Murata et al).  The method also includes the step of forming the inorganic particle (19b, Figure 5 of Korenaga et al) and mixing the inorganic particle and a curable resin (19a, Figure 5) and the step of disposing a mold opposite to the first resin layer filling the space between the first resin layer and the mold with the curable resin composition and harden the curable resin composition, (please paragraph [0074] 0f Korenaga et al and Figure 3a and paragraph [0058] of Murata).  
With regard to claim 4, Korenaga et al teaches that the inorganic particles has a particle diameter in the range of 3 nm to 10 nm which means that the inorganic particle has a number mean particle diameter of 10 nm or less.  Although this reference does not teach explicitly that the volume mean particle diameter of the inorganic particle is within the claimed range, but since the number mean particle diameter is within the claimed range it is implicitly true or obvious modification by one skilled in the art that the volume mean particle diameter should meet the 
With regard to claim 5, Korenaga et al teaches that the inorganic particles has a particle diameter in the range of 3 nm to 10 nm which means that the inorganic particle has a number mean particle diameter of 10 nm or less, (please see paragraph [0094]), which implicitly means that a maximum particle diameter of the inorganic particle is 100 m or less.  
With regard to claim 7, Korenaga et al teaches that the inorganic particle is a zirconium oxide or zirconia particle, (please see paragraph [0094]).  
With regard to claims 6 and 8, Korenaga et al teaches that the second resin later may comprise acrylic UV curable resin (please see paragraph [0094]), that either implicitly include a (meth)acrylic-type resin (PMMA resin) or obvious modification to one skilled in the art to use art well-known (meth)acrylic-type resin as a typical acrylic resin for the second resin layer.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. With regard to claim 6, although this reference does not teach explicitly that the second resin layer has the claimed coefficient of elasticity values, such feature is implicitly included, since the second resin has layer has the essentially the same acrylic resin material and the same inorganic particles embedded wherein the number mean particle diameter is within the same range of the instant application.  
With regard to claim 9, Korenaga et al teaches that the refractive index and Abbe’s number of the first resin (34a) assume the value 1.585 (refractive index) and 28 (Abbe’s number) and the refractive index and Abbe’s number of the second resin (34b) assume value 1.623 .  

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korenaga et al, Murata et al (US 2014/0043687), Harkema et al (US 2016/0049610 A1) and Nagata et al as applied to claim 1 above, and further in view of US patent application publication by Korenaga et al (US 2012/0008210 A1).
The diffractive optical element taught by Korenaga et al (‘548) in combination of the teachings of Murata et al, Harkema et al and Nagata et al as described in claim 1 above has met all the limitations of the claim.  
With regard to claims 10-12, Korenaga et al (‘548) teaches that the diffractive optical element may be utilized in an image pickup optical system, (please see paragraph [0003] to [0004]).  Korenaga et al (‘210) in the same field of endeavor teaches a diffractive optical element with inorganic particles embedded, (please see Figure 1) wherein the diffractive optical element (11) is utilized in an optical apparatus that is comprised of a solid state imager (35) serves as the  image pickup element or camera and an optical system including a plurality of lenses (Figure 3) with at least one of the lenses is the diffractive optical element (11).  Although this reference does not teach explicitly to include a casing such feature is either implicitly included as for a typical imaging optical system would have to prevent the noise light from the environment.  It would then have been obvious to apply the teachings of Korenaga et al (‘210) to modify the diffractive optical element to allow it be applied and utilized in an imaging optical system.  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Okada et al (US 2009/0128912 A1) in view of the US patent application publication by Harkema et al (US 2016/0049610 A1) and US patent application publication by Nagata et al (US 2015/0175861 A1).
Okada et al teaches a composite material serves as the curable resin composing that is comprised of an inorganic particle (11, Figure 1) and curable resin (12) wherein the inorganic particle has a grain size distribution as shown in Figure 2.  Okada et al teaches that the inorganic particles preferably has an effective diameter in the range of 1 nm and 20 nm, (please see paragraph [0049]). 
This reference has met all the limitations of the claim.  It however does not teach explicitly that the inorganic particle has a grain size distribution on a volumetric basis that has a first peak and a second peak and inorganic particle has a number mean particle diameter of 10 nm or less, as explicitly set forth in claim 13.  
Harkema et al in the same field of endeavor teaches a nanocomposite with inorganic particles embedded in a polymer matrix wherein the particle size distribution is preferably bimodal, i.e. the diameter or size of the inorganic particles may have two maximum intensities or two peaks as shown in Figure 2, (please see paragraphs [0006], [0014] and [0020]).  Nagata et al in the same field of endeavor also teaches a ray-curable resin composite that has inorganic particles dispersed in a resin wherein the particle or grain size distribution of the particles is bimodal to have two peaks with the second peak in a region in which particle diameters are larger than the particle diameter of the first peak and the ratio of the maximum intensity of the second peak to the maximum intensity of the first peak is less than 1 and is approximately greater than 0.3 (please see Figure 1).  
.  
Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  of the prior art references considered, none has disclosed a diffractive optical element comprises based material, a first resin layer and a second resin layer wherein the first resin layer has a diffraction grating shape including a plurality of concentric ring bands on a side facing the second resin layer and the second resin layer containing an inorganic particle wherein the inorganic particle has a number mean particle diameter of 10 nm or less, and the grain size distribution on a volumetric basis of the inorganic particle has a first peak in the region in which particle diameters are 2 nm or more and 7.9 nm or less and has a second peak in a region in .  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872